         Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



IN RE:

TELEXFREE SECURITIES LITIGATION
                                                     MDL No. 4:14-md-02566-TSH
This Document Relates To:

All Cases



    DEFENDANT INTERNATIONAL PAYOUT SYSTEMS, INC.’S OPPOSITION TO
                   PLAINTIFFS’ MOTION TO AMEND
           Defendant International Payout Systems, Inc. (“IPS”) opposes Plaintiffs’ Motion to

Amend the Fourth Consolidated Amended Complaint (“4CAC”). (Dkt. 983). Plaintiffs’ long-

delayed proposed amendments concerning IPS lack the requisite good cause for amending a

pleading after an ordered deadline. Moreover, those amendments are made in bad faith, futile,

and unjustly prejudicial to Defendants, including IPS, and proposed new Defendants, including

two IPS officers. IPS therefore respectfully requests that the Court deny Plaintiffs’ Motion.

      I.      RELEVANT BACKGROUND

           On March 31, 2015, Plaintiffs filed a First Consolidated Amended Complaint (“1CAC”),

naming IPS1—among others—as a defendant. (Dkt. 121). Plaintiffs’ claims against IPS consisted

of (a) Aiding and Abetting General Laws Chapter 93 §§12 and 69 and Chapter 93A §§2 and 11;



1
  In the 1CAC, Plaintiffs alleged that “despite IPS’s knowledge of the illegal nature of
TelexFree’s business activities,” IPS took TelexFree on as a “payment processing” customer and
maintained that relationship until April 17, 2014 by providing services and assistance to
TelexFree. (Dkt. 121 at 170-73). These allegations have remained consistent throughout each of
the additional consolidated amended complaints and are again included in the pending proposed
consolidated amended complaint.



                                                 1
       Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 2 of 13




(b) Unjust Enrichment; (c) Civil Conspiracy; and (d) Common Law Aiding and Abetting.2

Approximately one month later, on April 30, 2015, Plaintiffs filed their Second Consolidated

Amended Complaint (“2CAC”) (Dkt. 141), which remained the operative complaint until a case-

wide stay was lifted and the 4CAC was filed on June 6, 2017. (Dkt. 503).

       On January 29, 2019, this Court entered a Memorandum and Order granting IPS’s motion

to dismiss Plaintiffs’ claims of (a) Aiding and Abetting General Laws Chapter 93 §§12 and 69

and Chapter 93A §§2 and 11, and (b) Unjust Enrichment filed with regard to the 2CAC (but

substantively the same as the claims in the 4CAC). (Dkts. 173; 601). That left two causes of

action pending against IPS: Plaintiffs’ claims of (a) Civil Conspiracy, and (b) Common Law

Aiding and Abetting.

       On September 23, 2019, this Court entered a Scheduling Order setting a deadline of

November 29, 2019 for any further amended pleadings. (Dkt. 756). Plaintiffs failed to meet that

deadline. Instead, Plaintiffs waited until that date to file—without requisite consent from the

other parties or leave from the Court—a Motion to Reconsider and to Permit Amendment. (Dkt.

783). On the same date, without receiving the necessary allowance of the motion or leave to file

an amended complaint, Plaintiffs filed a 424-page Fifth Consolidated Amended Complaint

(“5CAC-1”). (Dkt. 779). On December 4, 2019—five days after the deadline for filing amended

pleadings—Plaintiffs filed a 430-page “corrected” Fifth Consolidated Amended Complaint

(“corrected 5CAC-1”), again without a ruling on their motion and without leave to do so. (Dkt.

790). On February 28, 2020, this Court denied Plaintiffs’ request to amend the 4CAC citing,

inter alia, Plaintiffs’ repeated failure to follow various procedural and local rules. (Dkt. 890).




2
 Every successfully-filed version of the consolidated amended complaint thus far names IPS as a
defendant and presents substantively similar claims against it.


                                                  2
       Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 3 of 13




          Plaintiffs then filed a Motion for Clarification (Dkt. 943), which was granted insofar as

the Court allowed Plaintiffs to file a motion for leave to file a further Fifth Consolidated

Amended Complaint (“5CAC-2”). (Dkt. 947). On April 12, 2020, Plaintiffs requested an

extension until May 14, 2020 (Dkt. 957), which the Court granted. (Dkt. 961).

          Yet again, Plaintiffs did not meet the deadline. Instead, on May 14, 2020, Plaintiffs filed

two Motions for Leave to File Excess Pages with supporting memoranda. (Dkts. 978/979). Again

without obtaining a response from the Court, Plaintiffs filed their Motion to Amend and

accompanying memorandum (with excess pages) on May 19, 2020. (Dkts. 983/984).

          Plaintiff’s proposed 5CAC-2, which is the subject of their current Motion to Amend,

states the same two causes of action against IPS that survived IPS’s Motion to Dismiss the

2CAC, Common Law Aiding and Abetting and Civil Conspiracy. The proposed 5CAC-2 also

reasserts against IPS Plaintiffs’ previously dismissed claim for Unjust Enrichment. Although

Plaintiff’s proposed 5CAC-2 includes new factual allegations against IPS, (see, e.g., 983-1 at 197

¶ 872 (“IPS and Yenatska also provided TelexFree with advice on branding and marketing, such

as development of an international logo.”)), it does not add new causes of action against the

company. Instead, the proposed 5CAC-2 would add two IPS officers, Edwin Gonzalez and

Natalia Yenatska, as defendants in this case under the same causes of action as those already

pending against IPS.

    II.      STANDARD OF REVIEW

          Although a court “should freely give leave [to amend a complaint] when justice so

requires” (Fed. R. Civ. P. 15(a)(2)), leave under Rule 15(a)(2) is not an automatic right and may

be denied for numerous reasons including “undue delay in filing the motion, bad faith or dilatory

motive, repeated failure to cure deficiencies, undue prejudice to the opposing party, and futility




                                                   3
       Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 4 of 13




of amendment.” U.S. ex rel. Gagne v. City of Worcester, 565 F.3d 40, 48 (1st Cir. 2009) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962) and United States ex rel. Rost v. Pfizer, Inc., 507 F.3d

720, 733–34 (1st Cir. 2007)). “[T]he longer a party waits before filing its motion to amend, the

more exacting the standard becomes.” Viscito v. Nat’l Planning Corp., No. CV 3:18-30132-

MGM, 2019 WL 7578462, at *2 (D. Mass. July 5, 2019) (“Certain milestones, such as a

scheduling order … may change a court’s hospitality towards a motion to amend.”) (Emphasis

added).

          “Once the deadline for amendment set in a scheduling order has passed, ‘the liberal rule

is replaced by the more demanding good cause standard of Fed. R. Civ. P. 16(b).’” Id. (quoting

Steir v. Girl Scouts of the USA, 383 F.3d 7, 12 (1st Cir. 2004)). “This standard focuses on the

diligence (or lack thereof) of the moving party more than it does on any prejudice to the party-

opponent.” Steir, 383 F.3d at 12 (citing O’Connell v. Hyatt Hotels of P.R., 357 F.3d 152, 154–55

(1st Cir. 2004)).3

          Because this Court’s Scheduling Order deadline lapsed before Plaintiffs filed their

pending Motion to Amend, the more demanding good cause standard applies to their Motion.4

Furthermore, D. Mass. Local Rule 15.1 requires that an amendment seeking to add new parties

3
  Although Plaintiffs request a modification of the September 23, 2019 Scheduling Order to
encompass their current Motion to Amend (Dkt. 984 at 55), as of the date of this filing no such
modification has been granted. Even if a modification were allowed, Plaintiffs still would not
have been timely in filing their current motion to amend. Pursuant to the Court’s grant of
Plaintiffs’ Motion for Extension of Time, the new deadline was May 14, 2020. (Dkts. 957/961).
Instead of filing a motion to amend on that date, Plaintiffs filed Motions for Leave to File Excess
Pages. (Dkts. 978/979). Without a response from the Court, Plaintiffs filed their Motion to
Amend and accompanying memorandum (with excess pages) on May 19, 2020. (Dkts. 983/984).
4
  Plaintiffs note that “Rule 15(a) does not prescribe any time limit within which a party may
apply to the court for leave to amend” and argue that Rule 15(a)’s liberal standard should be
used, with leave freely given in this case. (Dkt. 984 at 50). Plaintiffs’ current motion to amend,
however, was filed well after the expiration of the November 29, 2019 deadline for amended
pleadings stated in the Court’s September 23, 2019 Scheduling Order. (Dkt. 756).


                                                 4
       Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 5 of 13




must be sought “as soon as [that] attorney reasonably can be expected to have become aware of

the identity of the proposed new party.” Marchand v. Town of Hamilton, No. CV 09–10433–

LTS, 2011 WL 613699, at *2 (D. Mass. Feb. 9, 2011) (citing L.R. 15.1). “Regardless of the

context, the longer a plaintiff delays, the more likely the motion to amend will be denied, as

protracted delay, with its attendant burdens on the opponent and the court, is itself a sufficient

reason for the court to withhold permission to amend.” Steir, 383 F.3d at 12 (citing Acosta–

Mestre v. Hilton Int’l of P.R., Inc., 156 F.3d 49, 52–53 (1st Cir. 1998)); see also Gagne, 565 F.3d

at 48 (quoting ACA Fin. Guar. Corp. v. Advest, Inc., 512 F.3d 46, 55 (1st Cir. 2008)) (First

Circuit holding that “‘the district court enjoys significant latitude’” in ruling on motion to

amend).

    III.   ARGUMENT

               A. Plaintiffs’ Efforts to Add “New” Parties and Allegations Lack Requisite
                  Good Cause

       A plaintiff is obliged “to make defendants and proposed defendants aware of the nature

of the claims against them as soon as [the plaintiff] can reasonably have been expected to

become aware of them, so that they may be on notice of the claims made against them in time to

defend against them, and so that the Court may resolve the claims in a reasonable period of

time.” Marchand, 2011 WL 613699, at *2 (citing L.R. 15.1; Steir, 383 F.3d at 12) (emphasis

added). Accordingly, Plaintiffs should have sought an amendment adding allegations and parties

immediately following the point at which they learned or could reasonably be expected to have

learned the identity of the proposed new parties. See L.R. 15.1(a). Plaintiffs simply did not do

this, nor can they show good cause for the undue delay.

       Plaintiffs argue that they had not, until recently, received sufficient information from

which they might identify their now-to-be-added defendants and related allegations. (Dkt. 984 at



                                                5
       Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 6 of 13




50-52). This assertion is belied by each of their previous complaints filed over the last five

years.5 Broadly, in each iteration of the consolidated amended complaint, Plaintiffs acknowledge

their awareness of additional parties whom they simply choose not to include and “reserve[d] the

right,” whatever right that may be, “to name some or all of these persons as Defendants at a later

date.” (E.g., Dkts. 121 at 173 ¶ 979; 141 at 174-75 ¶ 991; 503 at 203 ¶ 1153).

       Plaintiffs were—or reasonably should have been—aware of the identity of the proposed

new IPS-related parties, officers Edwin Gonzalez and Natalie Yenatska6, their alleged

involvement with TelexFree, and the claims that Plaintiffs now seek to assert against them, as

early as the filing of the 1CAC on March 31, 2015. For example, Plaintiffs include in their

“[n]ewly-obtained key evidence demonstrating substantial assistance” the allegation that

“Gonzales [sic] and IPS released a public statement in October 2013 to BehindMLM.com stating

that they had ‘done a complete due diligence on TelexFree’ and ‘confirmed the product as

compliant with all US laws.’” (Dkt. 984 at 34). That very same article, however, is referenced

and quoted in every consolidated amended complaint that has been allowed in this case over the

last five years. (See Dkts. 121 at 171 ¶ 967; 141 at 172 ¶ 979; 503 at 191-92 ¶ 1096).7

       Moreover, Plaintiffs’ previous 5CAC-1 and corrected 5CAC-1 (filed on November 29,

2019 and December 4, 2019, respectively) both allege that Mr. Gonzalez had “actual knowledge

5
   Indeed, in the memorandum supporting their most recent motion to amend, Plaintiffs
themselves acknowledge that not all of their “new” allegations are, in fact, new. (Dkt. 984 at 52
(“[M]uch [sic] of the new facts were garnered only relatively recently . . . .”)).
6
  The roles of Mr. Gonzalez and Ms. Yenatska at IPS have never been hidden or otherwise
obscure. They were officers of IPS throughout the relevant time period and are still to this day.
7
  Furthermore, by Plaintiffs’ own allegations, Mr. Gonzalez “was integrally involved          and
shepherded the [TelexFree application] process.” (Dkt. 983-1 at 195 ¶ 861). Someone with      that
level of alleged involvement would be apparent in the vast majority of communications         and
documents giving rise to the kind of allegations put forth by Plaintiffs from the outset of   this
case.


                                                6
       Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 7 of 13




of TelexFree’s illegal activities” and that he “contributed in part” to helping TelexFree open an

account with Bank of America on February 6, 2016. (Dkts. 779 at 222-23 ¶ 1216, 240 ¶ 1299;

790 at 227 ¶ 1216, 245 ¶ 1299). Hence, at absolute minimum, Plaintiffs were aware of the

identity of and their fundamental allegations against Mr. Gonzalez prior to filing their proposed

5CAC-1 and corrected 5-CAC-1.

       Similarly, Plaintiffs’ contention that the bases for their allegations against Ms. Yenatska

are new is thoroughly unavailing. For example, beginning in 2015 with the 1CAC, spanning

every successfully-filed additional amended complaint, and included in the proposed 5CAC-2,

Plaintiffs alleged “direct knowledge of the shutdown of TelexFree in Brazil and Rwanda, the

United Kingdom scam warning against TelexFree, well-publicized accusations of fraud and

illegality on the part of TelexFree, and an enormous number of Red Flags and indicia of fraud

indicating the fraudulent and illegal nature of TelexFree’s operations.” 984 at 34-35. (Dkts. 121

at 172 ¶ 973; 141 at 173 ¶ 985; 503 at 192-93 ¶ 1102; 983-1 at 201 ¶ 896). The only difference in

this allegation as it appears in each of the four documents is that in the 5CAC-2 Plaintiffs include

the two IPS officers’ names. It is clear that Plaintiffs were aware of the IPS officers’ identities

and alleged involvement years before the drafting of the 5CAC-2. At that initial point of

awareness, under Local Rule 15.18, Plaintiffs were obligated to name Mr. Gonzalez and Ms.

Yenatska as defendants. They offer no good cause reason for their failure to do so.9



8
 Plaintiffs certainly should be aware of this rule, given that their previous Motion to Amend the
4CAC was denied for their failure to adhere to it.
9
  Plaintiffs also point to the influx of new evidence requiring time-consuming processing and a
desire to avoid “piecemeal amendments” to explain away their dilatory attempts at amendment.
(Dkt. 984 at 21, 57). This contention similarly fails, particularly in the face of Plaintiffs’ decision
to include more specific allegations against IPS officers in the 5CAC-1 and corrected 5CAC-1,
without naming them as defendants.



                                                  7
       Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 8 of 13




       The fundamental cause of Plaintiffs’ decision to omit the IPS officers in previous

complaints and include them only now is plainly bad faith. Plaintiffs’ undue delay is not simply

another example of their inability, or unwillingness, to abide by applicable rules.10 It is clear

from each previous version of the consolidated amended complaint that Plaintiffs were aware of

the “new” IPS-related parties and allegations at the time Plaintiffs drafted, respectively, each of

those versions. However, on March 2, 2020, this Court denied Plaintiffs’ Motion for

Reconsideration as to the dismissal of Bank of America, TD Bank, PricewaterhouseCoopers, and

Wells Fargo Bank (the “March 2, 2020 Dismissed Defendants”). (Dkt. 898). Only after this

Court affirmed the dismissal of these Defendants from the case did Plaintiffs seek to assert the

leverage of adding new defendants to the case, including the two IPS officers.11

       Plaintiffs had every opportunity to add IPS’s officers as defendants long before now.

Particularly where the good cause standard “focuses on the diligence (or lack thereof) of the

moving party more than it does on any prejudice to the party-opponent,” (Steir, 383 F.3d at 12

(citing O’Connell, 357 F.3d at 154–55)), Plaintiffs’ failure to move to add the identified IPS

parties in a timely manner, coupled with the bad faith underlying their dilatory addition, should

result in the denial of Plaintiffs’ Motion to Amend.



10
   Plaintiffs assert essentially that the Court should simply ignore these rules, arguing—in an
effort to lessen the “harsh remedy” of denying Plaintiffs’ motion to amend—that other
jurisdictions do not have the same local rules. (Dkt. 984 at 57 n.36).
11
    Had Plaintiffs been intent upon including—in any of their prior consolidated amended
complaints—IPS officers whose identities they were truly unable to ascertain, they should have
added John and/or Jane Doe defendants. See Martínez-Rivera v. Sánchez Ramos, 498 F.3d 3, 8
(1st Cir. 2007) (internal citations omitted) (a plaintiff may generally “bring suit against a
fictitious or unnamed party where a good-faith investigation has failed to reveal the identity of
the relevant defendant and there is a reasonable likelihood that discovery will provide that
information”). That Plaintiffs did not take even this small step is yet another indication that,
while aware of the IPS officers, Plaintiffs simply chose not to include them until it became clear
that certain other defendants would not be parties to the case.


                                                 8
       Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 9 of 13




           B. Plaintiffs’ Efforts to Add “New” Parties and Allegations Fail to Meet Even
              More Permissive Amendment Standards

       Even under Rule 15(a)(2), Plaintiffs cannot justify their proposed new complaint. As the

First Circuit explained, Rule 15(a)(2)’s more liberal standard “‘does not mean . . . that a trial

court must mindlessly grant every request for leave to amend.’” Calderon-Serra v. Wilmington

Tr. Co., 715 F.3d 14, 19 (1st Cir. 2013) (alteration in original) (quoting Aponte–Torres v. Univ.

of P.R., 445 F.3d 50, 58 (1st Cir. 2006)). Even if the higher good cause standard did not apply,

Plaintiffs’ undue delay, bad faith, and dilatory motive, the undue prejudice to IPS, and the futility

of their proposed amendment suffice to defeat their motion to amend. See U.S. ex rel. Gagne,

565 F.3d at 48 (internal citations omitted).

                        i. Plaintiffs’ Proposed Amendments Are Unduly Delayed and Made
                           in Bad Faith

       “Appreciable delay alone, in the absence of good reason for it, is enough to justify

denying a motion for leave to amend.” Calderon-Serra, 715 F.3d at 20-21 (finding denial of

motion to amend filed after, inter alia, motions to dismiss were fully briefed and taken under

advisement and with no valid reason for delay was not an abuse of discretion). As discussed

above, Plaintiffs were—or reasonably should have been—aware of the identity of the proposed

IPS-related parties and the related allegations for years prior to their recent attempted addition.

       In addition to being dilatory, Plaintiffs’ current effort is plainly in bad faith. See

discussion supra Section III.A. Either their undue delay or their bad faith suffices to defeat the

motion to amend. Taken together, Plaintiffs’ undue delay and bad faith obliterate any proffered

justification for that motion.




                                                  9
      Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 10 of 13




                      ii. Plaintiffs’ Untimely Amendment Prejudices IPS

       Plaintiffs’ bad faith and dilatory addition of new IPS-related allegations and previously

identified, long-known IPS-related defendants will also prejudice IPS.12 To allow Plaintiffs to

only now, for their own ends, assert allegations based on information they have long possessed

will not only reward behavior that the rules are specifically designed to prevent, but force

unnecessary and costly motion practice. This is an extremely inefficient use of IPS’s and this

Court’s resources. For that reason alone, and certainly in combination with the other grounds

cited herein, Plaintiffs’ proposed amendment may be denied.

                     iii. Plaintiffs’ Proposed Amendments Relating to Their Unjust
                          Enrichment Claims Against IPS Are Futile

       In the context of a motion to amend, when “assessing futility, the district court must

apply the standard which applies to motions to dismiss under Fed. R. Civ. P. 12(b)(6).” Adorno

v. Crowley Towing And Transp. Co., 443 F.3d 122, 126 (1st Cir. 2006) (citing Glassman v.

Computervision Corp., 90 F.3d 617, 623 (1st Cir. 1996)). In this case, Plaintiffs’ unjust

enrichment claim (Eighth Claim) in the proposed 5CAC-2 was previously dismissed as to IPS,

making that portion of the proposed amendment futile. Specifically, on January 29, 2019, this

Court entered a Memorandum and Order (Dkt. 601), granting IPS’s motion to dismiss (Dkt. 173)

a substantively identical claim in the 2CAC.




12
   See, e.g., Nash v. Waddington, No. C04-5161FDB/KLS, 2006 WL 3203715, at *2 (W.D.
Wash. Nov. 1, 2006) (“Permitting an amendment which brings in additional parties at this late
date after the parties have already engaged in extensive motions practice will also unduly delay
this case and impose an unfair burden on Defendants.”).



                                               10
       Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 11 of 13




           The Court’s prior dismissal of this claim was not based upon insufficient allegations by

Plaintiffs.13 The Court dismissed Plaintiffs’ unjust enrichment claim against IPS because to state

a claim for unjust enrichment, Plaintiffs were required to demonstrate that they conferred a

benefit on IPS, something they could not show.14 Id. at 5.

           Although Plaintiffs have tweaked their allegations concerning IPS in their proposed

5CAC-2, nothing in it alleges such a benefit.15 Even if Plaintiffs are allowed to proceed in this

case pursuant to the 5CAC-2, none of their amendments alter the unjust enrichment claim as it

relates to IPS. The reasoning that supported dismissal of the claim remains intact and valid. As

such, the substantively identical claim laid out in Plaintiffs’ proposed 5CAC-2 is futile as to IPS

and the amendment should not be allowed.

     IV.      CONCLUSION

           Plaintiffs’ untimely proposed amendments fail to meet the elevated good cause standard

necessitated by their undue delay. Those amendments are proposed in bad faith, unjustly

prejudice IPS, and are at least in part futile. Furthermore, Plaintiffs’ proposal reflects a continued

failure to exercise requisite diligence, and indeed, to adhere to the rules Plaintiffs have been

repeatedly admonished to follow. For each and all of these reasons, Defendant International



13
  Plaintiffs cannot now challenge dismissal of this claim. While Plaintiffs have filed at least two
other motions to reconsider dismissal of claims against other defendants (see, e.g., Dkt. 781,
783), they have filed no such motion with respect to IPS. Any objection to dismissal at this late
date has been waived.
14
   “Assuming arguendo that [fees paid to IPS and other defendants categorized by Plaintiffs as
“payment processors”] were for payment processing services, it was TelexFree, not the Plaintiffs
which conferred the alleged benefit on the Defendants. Therefore, only TelexFree would have
standing to assert a claim relating to the alleged benefit.” (Dkt. 601 at 5) (citation omitted).
15
   Nothing in Plaintiffs’ 5CAC-2 alleges a benefit conferred from Plaintiffs to the proposed
previously-identified defendants from IPS, making Plaintiffs’ claim for unjust enrichment
against them just as futile as against IPS.


                                                  11
      Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 12 of 13




Payout Systems, Inc., respectfully requests that this Court deny Plaintiffs’ Motion to Amend the

Fourth Consolidated Amended Complaint.



Dated: July 2, 2020                                Respectfully submitted,
                                                   International Payout Systems, Inc.,
                                                   By its attorneys,

                                                   /s/ Diana E. Van Leeuwen
                                                   Justin P. O’Brien (BBO # 658765)
                                                   Anthony E. Fuller (BBO # 633246)
                                                   Julia McLetchie (BBO # 671106)
                                                   Diana Van Leeuwen (BBO # 703058)
                                                   Hogan Lovells US LLP
                                                   125 High Street, Suite 2010
                                                   Boston, MA 02110
                                                   justin.obrien@hoganlovells.com
                                                   anthony.fuller@hoganlovells.com
                                                   julia.mcletchie@hoganlovells.com
                                                   diana.vanleeuwen@hoganlovells.com
                                                   (617) 371-1000
                                                   (617) 371-1037 (facsimile)




                                              12
      Case 4:14-md-02566-TSH Document 1033 Filed 07/02/20 Page 13 of 13




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 2, 2020, I caused the foregoing document to be electronically
filed with the Clerk of Court using the Case Management/Electronic Case Filing (CM/ECF)
system, which will send a notice of electronic filing to all parties within the CM/ECF system in
the above-captioned matter. Paper copies will be sent to those indicated as nonregistered
participants.

                                                     /s/ Diana E. Van Leeuwen
                                                     Diana E. Van Leeuwen




                                                13
